DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings are unclear as to what the applicant considers to be the claimed invention: “vertical projection”, “extending beyond”, “upper portion”, “lower portion”, and the specified distances particularly in relation to the numerous vias and openings recited in the claims.  The claims must clearly convey the features of the claims using indicators and annotation as necessary.No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
 Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “vias a same plane” in line 4.  The examiner believes the applicant intended “vias to a same plane”. 
The applicant is advised to review all claims for clarity and consistency. 
 Appropriate correction is required. 
 Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  by Ye (US 2018/0108681) in view of Jeong (2017/0278977) in view of Chidambarrao (US 6417572)
Regarding claim 1.
Ye teaches a thin film transistor (TFT) array substrate, comprising a first conductive layer, a first insulation layer (13) disposed on the first conductive layer (12), a second conductive layer (14) disposed on the first insulation layer (13), a second 
Ye does not teach the second via is inside the third via.
Jeong teaches forming a first via (fig 13) and forming a second via inside the first via (fig 14,15) (paragraph 74-77)
It would have been obvious to one of ordinary skill in the art to form a second via inside the third via in order to provide additional passivation (paragraph 76) which will protect the underlying dielectric layer.
Ye in view of Jeong does not teach holes in the conductive layer.
Chidambarrao teaches the third conductive layer (70) has a first opening (76) and a second opening (76) separated at a distance (fig 11); the first opening has a vertical projection to a side of the second via (72) and has an end extending beyond an edge of the second via adjacent to the first via (74); and the second opening has a vertical projection to a side of the first via and has an end extending beyond an edge of the first via adjacent to the second via (fig 10) (column 17 lines 40-65). 
 
    PNG
    media_image1.png
    560
    808
    media_image1.png
    Greyscale

 
It would have been obvious to one of ordinary skill in the art to provide openings in the conductive layer in order to reduce electromigration 
 
 
    PNG
    media_image2.png
    656
    1427
    media_image2.png
    Greyscale

 
  Regarding claim 2.
Chidambarrao  teachesthe first opening has its vertical projection extending for a first upper portion beyond the edge of the second via adjacent to the first via; the second opening has its vertical projection extending for a second lower portion beyond the edge of the first via adjacent to the second via; the sum of the first upper and second lower portions' distances along a direction that the first and second vias are arranged is greater than a distance between projections of adjacent edges of the first and second vias to a same plane; the vertical projections of the first and second openings are respectively at two opposite sides of a column of the first and second vias; the first and second openings have rectangular shapes; and the first and second openings are extended along parallel directions (fig 11).


    PNG
    media_image3.png
    548
    777
    media_image3.png
    Greyscale

 
  Regarding claim 3.
Ye teaches the second insulation layer further has a fourth via above the second conductive layer and a fifth via above the first conductive layer; the first insulation layer further has a sixth via above the first conductive layer; the fifth via is inside the sixth via; the third conductive layer contacts the second and first conductive layers through the fourth and fifth vias, respectively; and the fourth, first, second, and fifth vias are sequentially aligned in a column (fig 6) (paragraph 61).
Jeong teaches forming a first via (fig 13) and forming a second via inside the first via (fig 14,15) (paragraph 74-77)
Regarding claim 4. 
 Ye teaches first, second, third and fourth vias and a third conductive layer (17) (fig 6).
Jeong teaches forming vias inside vias.
 Chidimbarrao teaches the vertical projection of the first opening has another end extending for a first lower portion beyond an edge of the vias (72,74) adjacent to the vias; the vertical projection of the second opening has another end extending for a second upper portion beyond an edge of the first via (72,74) adjacent to the vias; the conductive layer (70) further has a third opening and a fourth opening separated at a distance; the third opening has a vertical projection to a side of the vias and has an end extending for a third lower portion beyond an edge of the vias adjacent to the vias and another end extending beyond another edge of the vias away from the vias; the fourth opening has a vertical projection to a side of the vias and has an end extending for a fourth upper portion beyond an edge of the vias adjacent to the vias and another end extending beyond another edge of the vias away from the vias; the third and first openings are arranged in a direction parallel to the direction that the vias are arranged; and the second and fourth openings are arranged in a direction parallel to the direction that the vias are arranged (fig 11).
Regarding claim 5.
 Ye teaches first, second, third and fourth vias and a third conductive layer (17) (fig 6).
Jeong teaches forming vias inside vias.
Chidimbarrao teaches the sum of first lower and fourth upper portions' distances along a direction that the second and fifth vias are arranged is greater than a distance 

 
    PNG
    media_image4.png
    586
    832
    media_image4.png
    Greyscale

  
Regarding claim 6. 
Ye teaches first, second, third and fourth vias and a third conductive layer (17) (fig 6).
Jeong teaches forming vias inside vias.
Ye teaches the third conductive layer (17) further has a third opening, a fourth opening, a fifth opening, a sixth opening, a seventh opening, and an eighth opening separated at intervals (fig 6); the third opening has a vertical projection to a side of the vias (72,74 and has an end extending beyond an edge of the first via adjacent to the vias for a third upper portion; the fourth opening has a vertical projection to a side of the vias and has an end extending beyond an edge of the vias adjacent to the vias for a fourth lower portion; the fifth opening has a vertical projection to a side of the vias and has an end extending beyond an edge of the vias away from the vias; the sixth opening has a vertical projection to a side of the vias and has an end extending beyond an edge of the vias adjacent to the vias; the seventh opening has a vertical projection to a side of the vias and has an end extending beyond an edge of the vias adjacent to the vias; the eighth opening has a vertical projection to a side of the vias and has an end extending beyond an edge of the vias away; the fifth, third, first, and sixth openings are sequentially aligned in a column; the fifth, third, first, and sixth openings are arranged in the direction that the vias are arranged; the fourth, second, seventh, and eighth openings are sequentially aligned in a column; and the fourth, second, seventh, and eighth openings are arranged in the direction that the vias are arranged (fig 11).
 Regarding claim 7
Ye teaches first, second, third and fourth vias and a third conductive layer (17) (fig 6).
Jeong teaches forming vias inside vias.
Ye teaches the sum of the third upper and fourth lower portions' distances along a direction that the vias are arranged is greater than a distance between adjacent edges of the vias; the vertical projection of the sixth opening has an end extending beyond the edge of the fifth via adjacent to the via for a sixth upper portion; the vertical projection of the seventh opening has an end extending beyond the edge of the via adjacent to the fifth via for a seventh lower portion; the sum of the sixth upper and seventh lower portions' distances along a direction that the vias are arranged is greater than a distance between adjacent edges of the  vias; the third, fourth, fifth, sixth, seventh, and eighth openings have rectangular shapes; the third, fourth, fifth, sixth, seventh, and eighth openings are extended along directions parallel to that of the first opening; and the first opening is extended along a direction forming a 45° included angle with the direction that the vias are arranged (fig 11).
 

    PNG
    media_image5.png
    625
    874
    media_image5.png
    Greyscale

  
 Allowable Subject Matter
Claims 8 through 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
A thin film transistor (TFT) array substrate, comprising a first conductive layer, a first insulation layer disposed on the first conductive layer, a second conductive layer disposed on the first insulation layer, a second insulation layer disposed on the second conductive layer and the first insulation layer, and a third conductive layer disposed on .
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817    

/BRADLEY SMITH/Primary Examiner, Art Unit 2817